Citation Nr: 1018702	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  09-31 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for residuals of an injury to the left hand and 
wrist.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
March 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his August 2009 substantive appeal, the Veteran requested 
that he be scheduled for a videoconference hearing before a 
Member of the Board at a local VA office.  The hearing was 
scheduled for November 2009, and the Veteran was sent a 
letter in September 2009 notifying him of the date and time 
of his upcoming hearing.  An October 2009 report of contact 
reflects that the Veteran informed VA he was going to have 
his hand examined by doctors and requested that his hearing 
be delayed until the following spring.  

In November 2009, the Board granted the Veteran's motion to 
reschedule based on a showing of good cause for his failure 
to attend the November 2009 hearing and provide a timely 
request to reschedule.  See 38 C.F.R. § 20.704 (2009).  

The Veteran has been scheduled for a June 2010 Travel Board 
hearing, and a letter was sent to him in April 2010 notifying 
him of the new hearing date and time.  Therefore, this case 
must be remanded in order to provide the Veteran with the 
opportunity to attend the scheduled Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran and his representative should be 
given the opportunity to report for the June 
2010 Travel Board hearing at the Cleveland 
RO.  After the hearing, the claims file 
should be returned to the Board in 
accordance with current appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


